            Case 19-50221         Doc 42   Filed 06/18/19 Entered 06/18/19 09:34:47            Desc Main
                                             Document     Page 1 of 1

                                        UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF VIRGINIA

    In re: Robert Locke Elliott, Jr.                           )   Chapter        13
                                                               )   Case No.       19-50221
                                   Debtor(s)                   )

                                                 NOTICE OF INQUIRY
        On 6/17/2019 Suad Bektic filed a petition/pleading in the above case. See docket entry #41. The
petition/pleading is deficient as set forth below.

☐         Form required but not filed.
☐         Pleading improperly styled/formatted (caption, size, margins). See Local Rule 5005-3.
☐         PDF not flattened. See Attorney Guidelines on Court s website.
☐         Corporate Resolution not filed with Chapter 11 petition. Required by Local Rule 1002-1 and Local Rule
          1074-1.
☐         NAICS Code not included on petition or not typed in during opening of a business case. See Attorney
          Guidelines on Court s website.
☐         Certificate of Credit Counseling docketed with petition. Must be docketed separately
☐         Certification of Compliance with 11 USC 1328 filed. Financial Management Course Certificate
          required but not filed. Case may be closed without discharge.
☐         Incorrect/Incomplete case number, case name, chapter on pleading, date on pleading, or incorrect
          hearing time.
☐         Exhibits referenced in pleading but not attached/filed.
☐         Notice of Appearance and Request for Notices filed but creditor name and address not added to
          CM/ECF during docketing.
☐         Docket entry # incomplete/unreadable or PDF image uploaded incorrectly.
☐         Docket entry # not properly related.
☐         Pleading relates to matter set for hearing, but docket entry has incorrect or incomplete hearing
          information.
☐         Objection to Claims filed. Objection appears not to comply with FRBP 3007(c).
☐         No Certification Regarding Balance of Schedules filed. See Local Rule 1007-1.
☐         No Certification Regarding Amended Schedules or Statements filed. See Local Rule 1009-1.
         Pleading does not match docket text. Incorrect hearing date on amended cover sheet.
☐         Document/pleading not signed.
☐         Other: .
          This inquiry is for notice only. Please take the corrective action that you deem appropriate.

Dated:            June 18, 2019
                                                        James W. Reynolds, Clerk
                                                        U.S. Bankruptcy Court

                                                        By:            /s/Ginger Rose
                                                                        Deputy Clerk

                                                           1
Inquiry 110618
